Exhibit 10.3

 

EXECUTION VERSION

 

RECAPITALIZATION SUPPORT AGREEMENT

 

This RECAPITALIZATION SUPPORT AGREEMENT (this “Agreement”) is entered into as of
July 29, 2014, by and among (i) 21st Century Oncology Investments, LLC
(“Investments”), (ii) 21st Century Oncology Holdings, Inc. (“Holdings”),
(iii) 21st Century Oncology, Inc. (“21C”) and each of their direct and indirect
wholly owned subsidiaries that are obligors under the Senior Credit Agreement or
the 21C Notes (each as defined in the Bridge Loan Facility) (collectively with
Investments, Holdings and 21C, the “Company”), (iv) each of the undersigned
holders of, or the investment advisor or manager to a beneficial or legal holder
or holders of (and in such capacity having the power to bind such holder),
certain indebtedness of the Company incurred under that certain Indenture (as
amended to date, and as it may hereafter be amended, supplemented or modified
from time to time, the “Subordinated Notes Indenture”) for the 9 7/8% Senior
Subordinated Notes due 2017 (the “Subordinated Notes”), dated as of April 20,
2010, among 21C, the guarantors party thereto and Wilmington Trust, National
Association (the “Consenting Subordinated Noteholders”), and (v) Vestar Capital
Partners V, L.P. (“Vestar V”), Vestar Capital Partners V-A, L.P. (“Vestar V-A”),
Vestar Executive V, L.P. (“Vestar Executive”), Vestar Holdings V, L.P. (“Vestar
Holdings”), Vestar/Radiation Therapy Investments, LLC (“Vestar R”), and any
investment fund affiliated with Vestar V that now owns or subsequently acquires
equity interests in Investments (collectively, “Vestar”).  The Company, the
Consenting Subordinated Noteholders and Vestar are each referred to as a “Party”
and collectively referred to as the “Parties”.

 

WHEREAS, prior to the date hereof, the Parties have discussed the possibility of
consummating a financial recapitalization of the Company’s indebtedness and
other obligations as set forth in this Agreement and the attached
Recapitalization Term Sheet (as defined herein) (the “Recapitalization”).

 

WHEREAS, it is anticipated that the Recapitalization will be implemented through
either an out-of-court consent solicitation and exchange offer or a solicitation
of votes for a chapter 11 plan of reorganization of the Company, pursuant to
sections 1125, 1126 and 1145 of the Bankruptcy Code, which in either case shall
contain in all material respects the same terms and conditions set forth in or
contemplated by this Agreement and the Recapitalization Term Sheet.

 

WHEREAS, this Agreement and the Recapitalization Term Sheet, which is
incorporated herein by reference and is made part of this Agreement, set forth
the agreement among the Parties concerning their commitment, subject to the
terms and conditions hereof and thereof, to implement the Recapitalization.  In
the event the terms and conditions as set forth in the Recapitalization Term
Sheet and this Agreement are inconsistent, the terms and conditions in this
Agreement shall govern and control, except to the extent the inconsistency
concerns the economics of the Recapitalization, in which case the terms and
conditions of the Recapitalization Term Sheet shall govern and control.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party agrees as
follows:

 

1.                                      Definitions.  The following terms shall
have the following definitions:

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Alternative Transaction” means any recapitalization, plan of reorganization,
dissolution, winding up, liquidation, reorganization, merger, transaction, sale,
disposition or restructuring of the Company (or any of its assets or stock)
other than the Recapitalization contemplated pursuant to this Agreement and the
Recapitalization Term Sheet.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

 

“Bridge Loan Facility” means that new secured loan facility dated as of July 28,
2014 by and among Medical Developers LLC, as borrower, the guarantors party
thereto, the lenders party thereto and Cortland Capital Market Services LLC, as
administrative and collateral agent.

 

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or governmental action to close.

 

“Capital Contribution” has the meaning set forth in the Recapitalization Term
Sheet.

 

“Chapter 11 Cases” means any voluntary chapter 11 case(s) commenced by the
Company.

 

“Chief Executive Officer” means the chief executive officer of the Company.

 

“Confirmation Order” means an order entered by the Bankruptcy Court confirming
the Plan, including all exhibits, appendices and related documents, each
consistent in all material respects with this Agreement and the Recapitalization
Term Sheet and otherwise in form and substance reasonably acceptable to the
Company and the Required Consenting Subordinated Noteholders.

 

“Consenting Subordinated Noteholders” has the meaning set forth in the preamble
hereof.

 

“Corporate Governance Amendment” has the meaning set forth in
Section 2(f) herein.

 

“Disclosure Statement” means the disclosure statement in respect of the Plan
which shall be consistent in all material respects with this Agreement and the
Recapitalization Term Sheet and otherwise in form and substance reasonably
acceptable to the Company and the Required Consenting Subordinated Noteholders.

 

“Disclosure Statement Order” means the order entered by the Bankruptcy Court
approving the Disclosure Statement and authorizing the solicitation of votes on
the Plan, which shall be consistent in all material respects with this Agreement

 

2

--------------------------------------------------------------------------------


 

and the Recapitalization Term Sheet and otherwise in form and substance
reasonably acceptable to the Company and the Required Consenting Subordinated
Noteholders.

 

“Due Diligence Period” means that period between the date hereof and
September 15, 2014 during which the Consenting Subordinated Noteholders will be
entitled to conduct (on a good faith basis) a business and legal due diligence
investigation.

 

“Effective Date” means the date on which all conditions to consummation of the
Plan have been satisfied (or waived) and the Plan becomes effective.

 

“Foreclosure Event” means the termination of this Agreement in accordance with
Section 11(e) of this Agreement as a result of a breach of any covenants set
forth in Sections 2, 3 and 5 of this Agreement by the Company or Vestar.

 

“Independent Manager” means one or two independent manager(s) appointed by the
Board of Managers of Investments in accordance with Section 3(b) that are each
reasonably acceptable to the Required Consenting Subordinated Noteholders.

 

“Investments LLC Agreement” means the Fourth Amended and Restated Limited
Liability Company Agreement of Radiation Therapy Investments, LLC (n/k/a
21st Century Oncology Investments, LLC), a Delaware limited liability company,
effective as of December 9, 2013, as may be amended or supplemented from time to
time and as is in effect today.

 

“Investments Securityholders Agreement” means the Amended and Restated
Securityholders Agreement dated as of March 25, 2008 By and Among Radiation
Therapy Investments, LLC (n/k/a 21st Century Oncology Investments, LLC) and the
Other Parties Thereto, as may be amended or supplemented from time to time and
as is in effect today.

 

“Letter of Intent” has the meaning set forth in Section 2(b).

 

“Outside Date” has the meaning set forth in Section 11(l)(II) herein.

 

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

 

“Petition Date” means the date the Chapter 11 Cases of the Company are
commenced.

 

“Plan” means the chapter 11 plan of reorganization of the Company implementing
the Recapitalization, this Agreement and the Recapitalization Term Sheet, which
shall be consistent in all material respects with this Agreement and the
Recapitalization Term Sheet and otherwise in form and substance reasonably
acceptable to the Company and the Required Consenting Subordinated Noteholders.

 

“Plan Related Documents” means the Plan, the Disclosure Statement, the

 

3

--------------------------------------------------------------------------------


 

Solicitation Materials and the Confirmation Order, along with any other
documents or agreements, whether or not filed with the Bankruptcy Court by the
Company, that are necessary to implement the Plan, the Recapitalization, this
Agreement and the Recapitalization Term Sheet pursuant to an out-of-court
recapitalization or the Chapter 11 Cases as applicable; provided, that each of
the foregoing documents shall be consistent in all material respects with this
Agreement and the Recapitalization Term Sheet and otherwise in form and
substance reasonably acceptable to the Company and the Required Consenting
Subordinated Noteholders, and to the extent any such document directly and
materially affects Vestar’s rights or interests, reasonably acceptable to
Vestar.

 

“Pledge Agreement” has the meaning set forth in Section 3(c) herein.

 

“Qualified Marketmaker” means an entity that (x) holds itself out to the public
or to the applicable private markets as standing ready in the ordinary course of
its business to purchase Subordinated Noteholder Claims from customers and sell
Subordinated Noteholder Claims to customers, in its capacity as a broker or
dealer or market maker in any such Subordinated Noteholder Claims, and (y) in
fact regularly makes a two-way market in such Subordinated Noteholder Claims.

 

“Required Consenting Subordinated Noteholders” means the Consenting Subordinated
Noteholders holding a majority of the aggregate principal amount of the
Subordinated Noteholder Claims held by all Consenting Subordinated Noteholders
as set forth on the signature page(s) hereto (as of the date of any applicable
action or consent).

 

“Recapitalization Term Sheet” means that certain term sheet containing the
material terms and provisions of the Recapitalization agreed upon by the Parties
hereto that are to be incorporated into exchange offer documents or the Plan and
Plan Related Documents (as applicable), a copy of which is attached hereto as
Exhibit A.

 

“RSA Effective Date” has the meaning set forth in Section 12 herein.

 

“Second Lien Notes” means the 8 7/8% Senior Secured Second Lien Notes due 2017
issued under that certain Indenture (as amended to date, and as it may hereafter
be amended, supplemented or modified from time to time), dated as of May 10,
2012, among 21C, the guarantors party thereto and Wilmington Trust, National
Association.

 

“Securities” means, collectively, (i) units or other interests in Investments,
Holdings or 21C, (ii) obligations, evidences of indebtedness or other securities
or interests convertible or exchangeable into units or other interests in
Investments, Holdings or 21C, and (iii) warrants, options or other rights to
purchase or otherwise acquire units or other interests in Investments, Holdings
or 21C.

 

“Subordinated Notes” has the meaning set forth in the preamble hereof.

 

“Subordinated Noteholder Claims” means the claims arising under or relating to
the Subordinated Notes and/or the Subordinated Notes Indenture,

 

4

--------------------------------------------------------------------------------


 

including the aggregate principal amount of outstanding Subordinated Notes under
the Subordinated Notes Indenture plus accrued and unpaid interest thereon as of
the Petition Date or the conclusion of the out-of-court consent solicitation and
exchange offer.

 

“Solicitation Materials” means the Disclosure Statement and other solicitation
materials in respect of the Plan as approved by the Bankruptcy Court pursuant to
Section 1125(b) of the Bankruptcy Code.

 

“Transfer” has the meaning set forth in Section 13 herein.

 

“Transfer Agreement” has the meaning set forth in Section 13 herein.

 

“Termination Date” has the meaning set forth in Section 11 herein.

 

“Termination Event” has the meaning set forth in Section 11 herein.

 

“Vestar” has the meaning set forth in the preamble hereof.

 

“Vestar Equity Pledge” has the meaning set forth in Section 3(c) herein.

 

2.                                      Commitment of the Company.  Subject to
the Company’s fiduciary duties under applicable law and for so long as no
Termination Event has occurred, the Company agrees to:

 

(a)                                 support the Recapitalization and all
transactions contemplated under this Agreement, the Recapitalization Term Sheet,
the Plan and all other Plan Related Documents;

 

(b)                                 refrain from pursuing the Capital
Contribution if the Company or Vestar fail to obtain a signed letter of intent
for the Capital Contribution reasonably acceptable to the Required Consenting
Subordinated Noteholders on or before August 31, 2014 (the “Letter of Intent”),
it being understood that the Required Consenting Subordinated Noteholders shall
not have consent rights over the economic terms of the Capital Contribution so
long as (i) such Capital Contribution shall not provide for any cash payments
due before the maturity date of the Subordinated Notes and shall not mature
before the maturity date of the Subordinated Notes and (ii) any Capital
Contribution comprising debt shall be unsecured, subordinated to the
Subordinated Notes, and shall not be guaranteed by any of the Company or its
Affiliates or Subsidiaries.

 

(c)                                  take any and all commercially reasonable
and appropriate actions in furtherance of the Recapitalization and the
transactions contemplated under this Agreement, the Recapitalization Term Sheet,
the Plan and all other Plan Related Documents;

 

(d)                                 take commercially reasonable actions to
complete the Recapitalization and all transactions contemplated under this
Agreement, the Recapitalization Term Sheet, the Plan and all other Plan Related
Documents within any time-frames outlined in this Agreement in the event that
the Company fails to obtain (x) the Letter of Intent by August 31, 2014 or
(y) the Capital Contribution by October 1, 2014;

 

(e)                                  negotiate in good faith (i) additional
material terms of the Recapitalization which shall be reasonably acceptable to
the Required Consenting Subordinated Noteholders and (ii) the definitive
documentation contemplated by this Agreement or otherwise necessary to
effectuate the Recapitalization, including, but not limited to the exchange
documents, the Plan, Disclosure

 

5

--------------------------------------------------------------------------------


 

Statement and Plan Related Documents, as applicable, which shall be in form and
substance reasonably acceptable to the Required Consenting Subordinated
Noteholders, on the terms and subject to the conditions as substantially set
forth in this Agreement;

 

(f)                                   amend the corporate organizational
documents of Investments no later than the date hereof to provide that
Investments cannot commence the Chapter 11 Cases or cause either or both of
Holdings and 21C or any of 21C’s direct or indirect subsidiaries, other than 21C
East Florida, LLC and its direct and indirect subsidiaries, to commence the
Chapter 11 Cases without the votes of the Independent Manager(s) and the Chief
Executive Officer in support of such action (the “Corporate Governance
Amendment”); and

 

(g)                                  take no actions inconsistent with this
Agreement, the Recapitalization Term Sheet, or the confirmation and consummation
of the Plan, including, without limitation, the direct or indirect solicitation
of an Alternative Transaction other than with respect to the Capital
Contribution.

 

3.                                      Commitment of Vestar.  For so long as no
Termination Event has occurred, each of the entities comprising Vestar severally
and not jointly agree to:

 

(a)                                 negotiate in good faith any additional
material terms of the Recapitalization and any definitive documentation
contemplated by this Agreement or otherwise necessary to effectuate the
Recapitalization to which Vestar will be a party, which shall be in form and
substance reasonably acceptable to Vestar, on the terms and subject to the
conditions as substantially set forth in this Agreement;

 

(b)                                 vote in favor of the appointment of the
Independent Manager(s) and Corporate Governance Amendment;

 

(c)                                  enter into the pledge agreement (the
“Pledge Agreement”)  in the form attached hereto as Exhibit B whereby Vestar
pledges its equity interests in Investments (the “Vestar Equity Pledge”);

 

(d)                                 not sell, assign, transfer, convey, pledge,
hypothecate or otherwise dispose of, directly or indirectly, its ownership
interests in Investments, other than in connection with the Capital
Contribution;

 

(e)                                  to the extent the Company pursues the
Recapitalization through the Chapter 11 Cases, so long as its vote has been
properly solicited pursuant to sections 1125 and 1126 of the Bankruptcy Code,
vote all of its Securities, now or hereafter beneficially owned by Vestar, in
favor of the Plan in accordance with the applicable procedures set forth in the
Solicitation Materials, and timely return a duly executed ballot in connection
therewith;

 

(f)                                   to the extent the Company pursues the
Recapitalization through the Chapter 11 Cases, following the commencement of the
Chapter 11 Cases, not (i) object to the Plan, Disclosure Statement or the
consummation of the Recapitalization Term Sheet or Plan, or any efforts to
obtain acceptance of, and to confirm and implement, the Plan; (ii) initiate any
legal proceedings that are inconsistent with or that would delay, prevent,
frustrate or impede the approval, confirmation or consummation of the
Recapitalization, the Disclosure Statement or the

 

6

--------------------------------------------------------------------------------


 

Plan or the transactions outlined therein, in this Agreement or in the
Recapitalization Term Sheet or otherwise commence any proceedings to oppose any
of the Plan Related Documents, or take any other action that is barred by this
Agreement; (iii) vote for, consent to, support or participate in the formulation
of any other recapitalization, restructuring or settlement of the Company’s
claims, any other transaction involving the Company or its assets, or any plan
of reorganization (with the sole exception of the Plan) or liquidation under
applicable bankruptcy or insolvency laws, whether domestic or foreign, in
respect of the Company; (iv) directly or indirectly seek, solicit, support,
formulate, entertain, encourage or engage in discussions, or enter into any
agreements relating to an Alternative Transaction; (v) engage in or otherwise
participate in any negotiations regarding any Alternative Transaction, enter
into any letter of intent, memorandum of understanding, agreement in principle
or other agreement relating to any Alternative Transaction; (vi) solicit,
encourage, or direct any Person to undertake any action set forth in clauses
(i) through (v) of this subsection (f); or (vii) permit any of its, or its
controlled affiliates’, officers, directors, managers, employees, partners,
representatives and agents, to undertake any action set forth in clauses
(i) through (vi) of this subsection (f), other than officers, directors, or
other principals of Vestar who are also officers, directors, or principals of
the Company acting in their capacity as officer, director, or principal of the
Company and in compliance with the Company’s obligations under this Agreement
and subject to section 21 of this Agreement.;

 

(g)                                  take any and all commercially reasonable
and appropriate actions in furtherance of the Recapitalization as set forth in
this Agreement and the Recapitalization Term Sheet, including, without
limitation, if the Recapitalization is consummated out-of-court, the amendment
of the Company’s corporate organizational documents to provide for the issuance
of additional equity interests or other securities; and

 

(h)                                 take no actions inconsistent with this
Agreement, the Recapitalization Term Sheet, or the confirmation and consummation
of the Plan, including, without limitation, the direct or indirect solicitation
of an Alternative Transaction other than with respect to the Capital
Contribution.

 

Notwithstanding the foregoing, to the extent the Company pursues the
Recapitalization through the Chapter 11 Cases, nothing in this Agreement shall
be construed to prohibit Vestar from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and otherwise in furtherance of the Recapitalization and are not for
the purpose of, and could not reasonably be expected to have the effect of,
hindering, delaying or preventing the consummation of the Recapitalization.

 

4.                                      Commitment of Consenting Subordinated
Noteholders.  For so long as no Termination Event has occurred, each Consenting
Subordinated Noteholder (severally and not jointly), on its behalf and on behalf
of its controlled affiliates, agrees to:

 

(a)                                 to the extent the Company pursues the
Recapitalization through an out-of-court consent solicitation and exchange
offer, timely tender all Subordinated Noteholder Claims, now or hereafter
beneficially owned by such Consenting Subordinated Noteholder or for which it
now or hereafter serves as the nominee, investment manager or advisor for
beneficial holders thereof,

 

7

--------------------------------------------------------------------------------


 

in favor of such solicitation and exchange in accordance with the applicable
procedures set forth in the pertinent exchange offer materials;

 

(b)                                 to the extent the Company pursues the
Recapitalization through the Chapter 11 Cases, so long as its vote has been
properly solicited pursuant to sections 1125 and 1126 of the Bankruptcy Code,
vote all Subordinated Noteholder Claims, now or hereafter beneficially owned by
such Consenting Subordinated Noteholder or for which it now or hereafter serves
as the nominee, investment manager or advisor for beneficial holders thereof, in
favor of the Plan in accordance with the applicable procedures set forth in the
Solicitation Materials, and timely return a duly executed ballot in connection
therewith;

 

(c)                                  not withdraw or revoke its tender, consent
or vote with respect to any consent solicitation and exchange offer or the Plan
(as applicable), except as otherwise expressly permitted pursuant to this
Agreement;

 

(d)                                 negotiate in good faith (i) additional
material terms of the Recapitalization which shall be reasonably acceptable to
the Required Consenting Subordinated Noteholders and (ii) the definitive
documentation contemplated by this Agreement or otherwise necessary to
effectuate the Recapitalization, including, but not limited to, the exchange
documents, the Plan, Disclosure Statement and Plan Related Documents, which
shall be in form and substance reasonably acceptable to the Required Consenting
Subordinated Noteholders, on the terms and subject to the conditions as
substantially set forth in this Agreement; and

 

(e)                                  to the extent the Company pursues the
Recapitalization through the Chapter 11 Cases, following the commencement of the
Chapter 11 Cases, not (i) object to the Plan, Disclosure Statement or the
consummation of the Recapitalization Term Sheet or Plan, or any efforts to
obtain acceptance of, and to confirm and implement, the Plan; (ii) initiate any
legal proceedings that are inconsistent with or that would delay, prevent,
frustrate or impede the approval, confirmation or consummation of the
Recapitalization, the Disclosure Statement or the Plan or the transactions
outlined therein, in this Agreement, in the Recapitalization Term Sheet or
otherwise commence any proceedings to oppose any of the Plan Related Documents,
or take any other action that is barred by this Agreement; (iii) vote for,
consent to, support or participate in the formulation of any other
recapitalization, restructuring or settlement of the Company’s claims, any other
transaction involving the Company or its assets, or any plan of reorganization
(with the sole exception of the Plan) or liquidation under applicable bankruptcy
or insolvency laws, whether domestic or foreign, in respect of the Company;
(iv) directly or indirectly seek, solicit, support, formulate, entertain,
encourage or engage in discussions, or enter into any agreements relating to an
Alternative Transaction; (v) engage in or otherwise participate in any
negotiations regarding any Alternative Transaction, enter into any letter of
intent, memorandum of understanding, agreement in principle or other agreement
relating to any Alternative Transaction; (vi) solicit, encourage, or direct any
Person, including, without limitation the indenture trustee of the Subordinated
Notes Indenture, to undertake any action set forth in clauses (i) through (v) of
this subsection (e); or (vii) permit any of its, or its controlled affiliates’,
officers, directors, managers, employees, partners, representatives and agents
to undertake any action set forth in clauses (i) through (vi) of this subsection
(e).

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, to the extent the Company pursues the
Recapitalization through the Chapter 11 Cases, nothing in this Agreement shall
be construed to prohibit any Consenting Subordinated Noteholder from appearing
as a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases
so long as such appearance and the positions advocated in connection therewith
are consistent with this Agreement and otherwise in furtherance of the
Recapitalization and are not for the purpose of, and could not reasonably be
expected to have the effect of, hindering, delaying or preventing the
consummation of the Recapitalization.

 

5.                                      Parties Commitments.  The Parties
understand that the exact form of the capital structure of the reorganized
Company described in the Recapitalization Term Sheet is subject to change. 
Vestar agrees that so long as the Subordinated Noteholder Claims are equitized
as contemplated by the Recapitalization Term Sheet, Vestar’s obligations with
respect to its existing equity interests in Investments will remain unchanged. 
The treatment of other claims against the Company, including claims under the
Credit Agreement (as defined in the Recapitalization Term Sheet), the Second
Lien Notes, the OnCure Notes (as defined in the Recapitalization Term Sheet) and
the SFRO Credit Agreement (as defined in the Recapitalization Term Sheet), other
secured lenders and holders of general unsecured claims shall be subject to the
due diligence investigation by the Company and the Consenting Subordinated
Noteholders.  The Parties further understand that in connection with the
consummation of the Recapitalization additional adjustments to the capital
structure may also be required to reflect any new equity investments or senior
debt that may be raised, a lesser equitization of the Subordinated Noteholder
Claims or an equitization of other parts of the capital structure (an
“Adjustment”).  In the event of any such Adjustment, the Parties agree (i) to
work in good faith to further adjust the terms set forth in the Recapitalization
Term Sheet to modify the recoveries in the Recapitalization to reflect the
proportionate change in the value of each Party’s recovery resulting from such
Adjustment (e.g., if equitization of Second Lien Notes were to occur there would
need to be a commensurate reduction in the equity to be received by all Parties
pursuant to the Recapitalization Term Sheet and this Agreement); and (ii) so
long as each Party, in the exercise of its reasonable discretion, determines
that such Adjustment provides a proportionate adjustment to the economic value
that was to be received prior to such Adjustment, use commercially reasonable
efforts to implement the Recapitalization and such Adjustment in accordance with
Sections 2, 3, 4 and 5 of this Agreement.

 

6.                                      Future Agreements.  To the extent the
Consenting Subordinated Noteholders enter into an agreement governing their
rights as equityholders in the reorganized Company or voting rights or other
rights related thereto, the Consenting Subordinated Noteholders shall notify
Vestar of such agreement and Vestar may, in its discretion, become a party to
such agreement on the same terms and conditions as are available under such
agreement to each Consenting Subordinated Noteholder based on such Consenting
Subordinated Noteholders’ equity ownership at such time; provided, however, that
nothing herein obligates the Consenting Subordinated Noteholders to enter into
or pursue such an agreement.

 

7.                                      No Commitment by Consenting Subordinated
Noteholders Regarding Second Lien Notes or Other Securities of the Company.  The
commitments set forth in Section 4 apply only to the Subordinated Noteholder
Claims of the Consenting Subordinated Noteholders.  The Consenting Subordinated
Noteholders reserve any and all rights and remedies with respect to any other
securities of the Company they may hold, including the Second Lien Notes.  If
this

 

9

--------------------------------------------------------------------------------


 

Agreement or the Recapitalization Term Sheet is modified, amended or
supplemented consistent with the terms herein pursuant to Sections 5 hereof such
that the rights of holders of Second Lien Notes will be modified (i.e., either
through new debt terms or equitization) pursuant to the Recapitalization, the
Consenting Subordinated Noteholders shall not be subject to the same commitments
as set forth in Section 4 with respect to its holdings of Second Lien Notes (if
applicable) unless each Consenting Subordinated Noteholder consents to such
modification, amendment or supplement.

 

8.                                      Vestar Equity Pledge.  Certain of
Vestar’s and the Company’s commitments and obligations under this Agreement
shall be secured by the Vestar Equity Pledge.  The Pledge Agreement shall
provide that the Consenting Subordinated Noteholders may foreclose upon the
Vestar Equity Pledge upon a Foreclosure Event.  A termination of this Agreement
in accordance with Section 11, other than under Section 11(e) as a result of a
breach by Vestar or the Company of any covenants set forth in Sections 2, 3 and
5 of this Agreement, shall result in a release of the Vestar Equity Pledge.  The
Vestar Equity Pledge will also be released to the extent required to effectuate
any Capital Contribution complying with the terms of this Agreement and the
Recapitalization Term Sheet.

 

9.                                      Prohibition on Non-Ordinary Course
Transactions.  The Company agrees to operate in the ordinary course of business
consistent with past practice in all material respects (including, without
limitation, with respect to cash management) unless otherwise consented to by
the Required Consenting Subordinated Noteholders in their reasonable discretion.

 

10.                               Access to Information.  The Company agrees
that it shall, and it shall cause its subsidiaries, advisors or other agents to,
reasonably cooperate with the Consenting Subordinated Noteholders or their
professionals and provide them upon request at any time or from time to time
with reasonable access to information regarding the operations, business affairs
and financial condition of the Company, as requested by the Consenting
Subordinated Noteholders and their professionals.

 

11.                               Termination.  This Agreement automatically
terminates upon the consummation of a Recapitalization.  This Agreement may be
terminated by (a) the mutual consent of the Company, Vestar and the Required
Consenting Subordinated Noteholders, or (b) either the Company, Vestar or the
Required Consenting Subordinated Noteholders upon the occurrence of any of the
following events (each a “Termination Event”); provided, however that the
Company and Vestar may only terminate this Agreement upon the occurrence of a
Termination Event pursuant to clauses (b), (c), (e)(II) and (m) below and the
Required Consenting Subordinated Noteholders may not terminate this Agreement
upon the occurrence of a Termination Event pursuant to clause (e)(II) below; and
provided further, however, that each of the Consenting Subordinated Noteholders
may terminate its rights and obligations under this Agreement without affecting
the other Parties’ rights and obligations under this Agreement upon the
occurrence of a Termination Event pursuant to clause (m) below by providing
notice of the same in accordance with Section 30 of this Agreement:

 

(a)                                 the Company shall have (1) publicly
announced its intention not to pursue the Recapitalization, or (2) proposed or
accepted an Alternative Transaction other than with respect to the Capital
Contribution;

 

10

--------------------------------------------------------------------------------


 

(b)                                 the Company shall have received the Capital
Contribution;

 

(c)                                  any court of competent jurisdiction or
other competent governmental or regulatory authority shall have issued an order
making illegal or otherwise restricting, preventing or prohibiting the
Recapitalization in a manner that cannot reasonably be remedied by the Company
or the Consenting Subordinated Noteholders;

 

(d)                                 the occurrence of any event, fact or
circumstance which has had or would reasonably be expected to have (individually
or in the aggregate) (i) a material adverse effect on the business, assets,
financial condition, liabilities or results of operations of the Company taken
as a whole; or (ii) is or would reasonably be expect to impair in any material
respect the ability of the Company to consummate the transactions contemplated
by, or to perform its obligations under, this Agreement or the Recapitalization
Term Sheet;

 

(e)                                  the occurrence of a material breach by any
of the Parties of any of its obligations, covenants or commitments set forth in
this Agreement, and any such breach is either unable to be cured or is not cured
within five (5) business days after receipt of written notice (I) from the
Required Consenting Subordinated Noteholders, in the case of a breach by the
Company or Vestar, or (II) from the Company or Vestar, in the case of a breach
by a Consenting Subordinated Noteholder;

 

(f)                                   the occurrence of an Event of Default (as
defined in the Bridge Loan Facility) under the Bridge Loan Facility which
remains uncured after the expiration of any applicable grace periods;

 

(g)                                  the commencement of an involuntary case
against the Company under the Bankruptcy Code if such involuntary case is not
dismissed within 60 days of it having been commenced (so long as no order for
relief is theretofore entered), unless such involuntary case has been converted
to a chapter 11 case with the consent of the Company and no other Termination
Event has occurred;

 

(h)                                 the identification and written notice by the
Consenting Subordinated Noteholders to the Company during the Due Diligence
Period of any material business or legal issues that would materially affect the
Recapitalization as set forth in this Agreement and the Recapitalization Term
Sheet;

 

(i)                                     the Company shall pursue an alternative
recapitalization, without limitation, a debt-for-equity exchange or conversion
of other indebtedness of the Company in addition to the Subordinated Noteholder
Claims, that is not reasonably acceptable to the Required Consenting
Subordinated Noteholders;

 

(j)                                    the Company fails to launch the
out-of-court solicitation of votes for the Recapitalization on or before October
15, 2014;

 

(k)                                 the Company fails to consummate the
Recapitalization on an out-of-court basis on or before November 30, 2014, or
fails to commence the Chapter 11 Cases on or before November 30, 2014 to
complete such out-of-court Recapitalization on an in-court basis;

 

11

--------------------------------------------------------------------------------


 

(l)                                     if in accordance with subsections 11(j)
and 11(k) of this Agreement, the Company is pursuing the Recapitalization
through the filing of the Chapter 11 Cases:

 

(I)

 

the Bankruptcy Court shall have failed to enter the Confirmation Order by 60
days after the Petition Date;

 

 

 

(II)

 

the Effective Date has not occurred by 25 days after entry of the Confirmation
Order, subject to any regulatory approvals (the “Outside Date”);

 

 

 

(III)

 

the amendment, modification, or filing of a pleading by the Company seeking to
amend or modify the Plan, Disclosure Statement, Disclosure Statement Order, Plan
Related Documents, or any documents related to the foregoing, including motions,
notices, exhibits, appendices, and orders, in a manner not reasonably acceptable
to the Required Consenting Subordinated Noteholders;

 

 

 

(IV)

 

the appointment of a trustee, receiver, or examiner with expanded powers in the
Chapter 11 Cases; or

 

 

 

(V)

 

the conversion of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code.

 

(m)                             the consummation of the Recapitalization shall
not have occurred by March 10, 2015; and

 

(n)                                 the consummation of the Recapitalization.

 

The date on which this Agreement is terminated in accordance with the provisions
of this Section 11 shall be referred to as the “Termination Date” and the
provisions of this Agreement and the Recapitalization Term Sheet shall
terminate, except as otherwise provided in this Agreement, unless, in the case
of this Section 11, within five (5) Business Days the Company, Vestar (to the
extent such event applies to Vestar or gives Vestar a termination right) and the
Required Consenting Subordinated Noteholders waive, in writing, the occurrence
of or amend or modify any of the events set forth in clauses (a) through (m) of
this Section 11.  In the event of the termination of this Agreement pursuant to
this Section 11(a) through (m), written notice thereof shall be given to the
other party specifying the provision hereof pursuant to which such termination
is made, and this Agreement shall terminate and be void and have no effect and
there shall be no liability hereunder on the part of any Party, except as
provided herein.  In the event of the automatic termination of this Agreement
pursuant to this Section 11, this Agreement shall terminate and be void and have
no effect and there shall be no liability hereunder on the part of any Party. 
Nothing in this Section 11 shall relieve any Party of liability for any breach
of this Agreement that occurred prior to the occurrence of the Termination
Date.  Upon the Termination Date, any and all consents tendered or ballots
submitted by the Consenting Subordinated Noteholders prior to such termination
shall be deemed, for all purposes, to be null and void from the first instance
and shall not be considered or otherwise used in any manner by the Parties in
connection with the Recapitalization and this Agreement or otherwise.

 

12

--------------------------------------------------------------------------------


 

12.                               Condition Precedent; Effectiveness.  This
Agreement shall only become effective (the date on which this Agreement becomes
effective, the “RSA Effective Date”) upon satisfaction of the following
conditions:

 

(a)                                 (i) the Company and Vestar have executed and
delivered counterpart signature pages of this Agreement to counsel to the
Consenting Subordinated Noteholders and (ii) holders of at least 72% in
outstanding principal amount of the Subordinated Noteholder Claims shall have
executed and delivered to the Company counterpart signature pages of this
Agreement;

 

(b)                                 the Bridge Loan Facility shall have been
executed and become effective;

 

(c)                                  the Pledge Agreement shall have been
executed and become effective; and

 

(d)                                 Investment’s board of managers shall have
approved the Corporate Governance Amendment and the Corporate Governance
Amendment shall be in full force and the effect.

 

13.                               Transfer of Subordinated Noteholder Claims. 
Notwithstanding anything to the contrary in this Agreement, each of the
Consenting Subordinated Noteholders agrees that until the occurrence of the
Termination Date, it shall not sell, assign, transfer, convey, pledge,
hypothecate or otherwise dispose of, directly or indirectly (each such transfer,
a “Transfer”), all or any of its Subordinated Noteholder Claims (or any right
related thereto and including any voting rights associated with such
Subordinated Noteholder Claims) unless the transferee thereof (i) is a
Consenting Subordinated Noteholder or (ii)(a) agrees in writing by executing a
joinder in the form of Exhibit C (the “Transfer Agreement”) to assume and be
bound by this Agreement and the Recapitalization Term Sheet, and to assume the
rights and obligations of the Consenting Subordinated Noteholder under this
Agreement and (b) promptly delivers such writing to the Company (each such
transferee becoming, upon the Transfer, a Consenting Subordinated Noteholder
hereunder).  The Company shall promptly acknowledge any such Transfer in writing
and provide a copy of that acknowledgement to the transferor.  By its
acknowledgement of the relevant Transfer, the Company shall be deemed to have
acknowledged that its obligations to the Consenting Subordinated Noteholder
hereunder shall be deemed to constitute obligations in favor of the relevant
transferee.  Any Transfer of any Subordinated Noteholder Claim by a Consenting
Subordinated Noteholder that does not comply with the procedure set forth in the
first sentence of this Section 13 shall be deemed void ab initio.  This
Agreement shall in no way be construed to preclude the Consenting Subordinated
Noteholders from acquiring additional Subordinated Noteholder Claims; provided,
that any such additional Subordinated Noteholder Claims shall automatically be
deemed to be subject to the terms of this Agreement.  For the avoidance of
doubt, upon any purchase, acquisition or assumption by any Consenting
Subordinated Noteholder, other than in its capacity as a Qualified Marketmaker
of Subordinated Noteholder Claims, such Subordinated Noteholder Claims shall
automatically be deemed to be subject to all the terms of this Agreement. 
Notwithstanding the foregoing, a Qualified Marketmaker that acquires
Subordinated Noteholder Claims shall not be required to execute a Transfer
Agreement to the extent that it is acting solely in its capacity as Qualified
Marketmaker of any such Subordinated Noteholder Claims.  For the avoidance of
doubt, the exceptions provided herein for transfers to or from a Qualified
Marketmaker are provided solely to allow a Qualified Marketmaker to engage in
market-making activities with respect to Subordinated Noteholder Claims that are
not expressly subject to this Agreement, and any Subordinated

 

13

--------------------------------------------------------------------------------


 

Noteholder Claims subject to this Agreement, whether held by a Qualified
Marketmaker or another Consenting Subordinated Noteholder, are subject to the
foregoing requirement that, upon any transfer, the transferee shall deliver to
the Company an executed Transfer Agreement pursuant to which such transferee
shall assume all obligations of the Consenting Subordinated Noteholder
transferor hereunder in respect of the Subordinated Noteholder Claims
Transferred; provided, however, that any Subordinated Noteholder Claim subject
to this Agreement shall be timely tendered or voted (as applicable) in
accordance with this Agreement, whether held by a Consenting Subordinated
Noteholder, Qualified Marketmaker, or transferee who has signed a Transfer
Agreement.

 

14.                               Fees.

 

(a)                                 The Company shall pay, when due and payable,
all reasonable and documented costs and expenses of the Consenting Subordinated
Noteholders including, without limitation, the costs and expenses incurred by
(i) a single lead counsel, Paul, Weiss, Rifkind, Wharton & Garrison LLP; (ii) a
single investment banker, Houlihan Lokey, Inc.; and (iii) any other
professionals that may be reasonably retained by the Consenting Subordinated
Noteholders and are reasonably acceptable to the Company that may be required in
connection with the Recapitalization, without the need for such parties to file
a fee application or otherwise seek Bankruptcy Court approval of such fees and
expenses.  All such reasonable and documented fees, expenses and reimbursements
incurred up to the Petition Date or the commencement date of the out-of-court
exchange offer shall be paid in full prior to such date (without deducting any
retainers).  This Section may not be amended without the consent of the affected
Party to this Agreement.

 

(b)                                 The Company shall pay, when due and payable,
the reasonable and documented costs and expenses of a single counsel to Vestar,
Latham & Watkins LLP, in an amount not to exceed $350,000.  All such reasonable
and documented fees, expenses and reimbursements incurred up to the Petition
Date or the commencement date of the out-of-court exchange offer shall be paid
in full prior to such date (without deducting any retainers).  This Section may
not be amended without the consent of the affected Party to this Agreement.

 

15.                               No Solicitation.  To the extent the Company
pursues the Recapitalization through the Chapter 11 Cases, this Agreement is not
and shall not be deemed to be a solicitation of votes for the acceptance of the
Plan (or any other plan of reorganization) for the purposes of sections 1125 and
1126 of the Bankruptcy Code or otherwise.

 

16.                               Ownership of Subordinated Noteholder Claims. 
Each of Consenting Subordinated Noteholder represents and warrants (severally
and not jointly) that:

 

(a)                                 as of the date of this Agreement, it is the
beneficial owner of the principal amount of the Subordinated Noteholder Claims,
or is the nominee, investment manager or advisor for beneficial holders of the
Subordinated Noteholder Claims, as set forth on the signature page for each
Consenting Subordinated Noteholder; provided, however, that the information
contained therein shall be maintained as confidential by the Company and the
Company’s financial advisors and legal counsel, except to the extent otherwise
required by law or any rule or

 

14

--------------------------------------------------------------------------------


 

regulation of any exchange or regulatory authority, subject to the disclosure
obligations set forth in Section 33 of this Agreement; and

 

(b)                                 other than pursuant to this Agreement, such
Subordinated Noteholder Claims, are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal or other limitation on disposition or encumbrances of any kind,
that might adversely affect in any way such Consenting Subordinated Noteholder’s
performance of its obligations contained in this Agreement at the time such
obligations are required to be performed.

 

17.                               Vestar Ownership of Securities.  Each of the
entities comprising Vestar represents and warrants severally and not jointly
that:

 

(a)                                 as of the date of this Agreement, it is the
beneficial owner of the Securities set forth on the signature page for each
Vestar entity, or is the nominee, investment manager or advisor for such
Securities; provided, however, that the information contained therein shall be
maintained as confidential by the Parties and the Parties’ financial advisors
and legal counsel, except to the extent otherwise required by law or any rule or
regulation of any exchange or regulatory authority, subject to the disclosure
obligations set forth in Section 33 of this Agreement; and

 

(b)                                 other than pursuant to this Agreement, such
Securities are free and clear of any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal or
other limitation on disposition or encumbrances of any kind, that might
adversely affect in any way such Vestar entities’ performance of its obligations
contained in this Agreement at the time such obligations are required to be
performed.

 

18.                               Representations.

 

(a)                           Each Party represents to each other Party that, as
of the date of this Agreement:

 

(i) it has all requisite corporate, partnership, limited liability company or
similar authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations hereunder, and the execution,
delivery and performance of such Party’s obligations hereunder have been duly
authorized by all necessary corporate, partnership, limited liability, or
similar action on its part;

 

(ii) the execution, delivery and performance of this Agreement by such Party
does not and shall not (x) violate any provision of law, rule or regulation
applicable to it or any of its subsidiaries or its organizational documents or
those of any of its subsidiaries or (y) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligations to which it or any of its subsidiaries is a
party or under its organizational documents;

 

(iii) the execution, delivery and performance by it of this Agreement does not
and shall not require any registration or filing with, consent or approval of,
or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except such filing as may be
necessary and/or required for disclosure by the Securities and

 

15

--------------------------------------------------------------------------------


 

Exchange Commission or pursuant to state securities or “blue sky” laws, and the
approval by the Bankruptcy Court of the Company’s authority to enter into and
implement this Agreement; and

 

(iv) subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code,
this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws, both foreign and domestic, relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;
provided, however, that this Agreement is being executed in connection with
negotiations concerning a possible financial recapitalization of the Company and
in contemplation of possible Chapter 11 Case filings by the Company, and it is
intended that, subject to sections 1125 and 1126 of the Bankruptcy Code, this
Agreement shall be fully enforceable in accordance with its terms during such
Chapter 11 Cases.

 

(b)                                 Each Consenting Subordinated Noteholder
represents to the Company that such Consenting Subordinated Noteholder, in
entering into this Agreement and undertaking its obligations hereunder, is
acting independently and is not acting, directly or indirectly, through
contract, arrangement, understanding, relationship or otherwise with any other
holder of Subordinated Notes.

 

(c)                                  Vestar represents to the Consenting
Subordinated Noteholders that attached to this Agreement as Exhibit D are true
and exact copies of the Investments LLC Agreement and the Investments
Securityholders Agreement in effect as of the date hereof.

 

19.                               Entire Agreement.  This Agreement, including
the exhibits, schedules and annexes hereto constitutes the entire agreement of
the Parties with respect to the subject matter of this Agreement, and supersedes
all other prior negotiations, agreements and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement.

 

20.                               Waiver.  This Agreement and the
Recapitalization Term Sheet are part of a proposed settlement of a dispute among
the Parties. If the transactions contemplated by this Agreement are or are not
consummated, or following the occurrence of the Termination Date, if applicable,
nothing shall be construed by this Agreement as a waiver by any Party of any or
all of such Party’s rights and the Parties expressly reserve any and all of
their respective rights.  Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

 

21.                               Company Fiduciary Duties.  Notwithstanding
anything to the contrary in this Agreement, but subject to the next three
sentences of this Section 21, nothing in this Agreement shall require the
Company or its subsidiaries or any of its or their respective directors or
officers (solely in such person’s capacity as a director or officer) to take any
action, or to refrain from taking any action, to the extent that taking such
action or refraining from taking such action would be inconsistent with such
party’s fiduciary obligations under applicable law, and for the avoidance of
doubt, Vestar shall not be in breach hereunder as a result of such action or
restraint from taking such action.  The Company and Vestar agree that to the
extent the Company’s obligations under Section 2 hereof are subject to its
fiduciary obligations, those fiduciary

 

16

--------------------------------------------------------------------------------


 

obligations shall not include any fiduciary obligations to Vestar in its
capacity as equityholder of Investments.  In the event the Company does not
receive a Letter of Intent reasonably acceptable to the Required Consenting
Subordinated Noteholders (subject to Section 2(b)) by August 31, 2014 or a
Capital Contribution by October 1, 2014, then notwithstanding any fiduciary duty
the Company may have to consider unsolicited proposals, the Company agrees that
it shall not, and shall not have an obligation to directly or indirectly solicit
alternative equity investment proposals.  Vestar hereby waives any fiduciary
obligations that the Company may have to it to the extent such fiduciary
obligation conflicts with the Company’s obligations under this Agreement.

 

22.                               Cooperation and Support.    The Parties shall
cooperate with each other in good faith and shall coordinate their activities
(to the extent possible and subject to the terms of this Agreement) in respect
of (i) all matters relating to their rights hereunder in respect of the Company
or otherwise in connection with their relationship with the Company, and (ii)
the consummation of the Recapitalization, including without limitation and in
the Required Consenting Subordinated Noteholders’ discretion voting in favor of
any required amendment to the Subordinated Notes Indenture to implement the
Capital Contribution (if obtained); provided, that such amendment shall not
provide for payment of any cash or a maturity date, in each case, prior to the
maturity date of the Subordinated Notes, or any other terms that would have an
adverse effect on the rights, claims and recoveries of the Subordinated
Noteholders.  Furthermore, subject to the terms of this Agreement, each of the
Parties shall take such action as reasonably may be necessary to carry out the
purposes and intent of this Agreement, including making and filing any required
regulatory filings and voting any claims or securities of the Company in favor
of the Recapitalization in connection therewith, and shall refrain from taking
any action that would frustrate the purposes and intent of this Agreement.  In
addition, to the extent the Company pursues the Recapitalization through the
Chapter 11 Cases, the Company will use its reasonable best efforts to provide
draft copies of all Plan Related Documents, “first day” motions or applications
and other documents the Company intends to file with the Bankruptcy Court to
counsel to the Consenting Subordinated Noteholders at least three business days
prior to the date when the Company intends to file such document and shall
consult in good faith with such counsel regarding the form and substance of any
such proposed filing; provided, however, the Company will not be in breach of
this provision by failing to provide to the Consenting Subordinated Noteholders
drafts of motions or pleadings that seek emergency or expedited relief.

 

23.                               Representation by Counsel.  Each Party hereto
acknowledges that it has been represented by counsel (or had the opportunity to
and waived its right to do so) in connection with this Agreement and the
transactions contemplated by this Agreement. Accordingly, any rule of law or any
legal decision that would provide any Party hereto with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.  The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the Parties hereto.  None of the Parties hereto shall have any term or
provision construed against such Party solely by reason of such Party having
drafted the same.

 

24.                               Independent Due Diligence and
Decision-Making.  Each Consenting Subordinated Noteholder hereby confirms that
its decision to execute this Agreement has been

 

17

--------------------------------------------------------------------------------


 

based upon its independent investigation of the operations, businesses,
financial and other conditions and prospects of the Company.

 

25.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which, when so executed, shall constitute
the same instrument and the counterparts may be delivered by facsimile
transmission or by electronic mail in portable document format (.pdf).

 

26.                               Amendments.  Except as otherwise provided in
this Agreement, this Agreement (including the Recapitalization Term Sheet) may
not be modified, amended or supplemented without prior written consent of the
Company, Vestar and the Required Consenting Subordinated Noteholders.

 

27.                               Headings.  The headings of the sections,
paragraphs and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation of this Agreement.

 

28.                               Specific Performance.  It is understood and
agreed by the Parties that money damages would be an insufficient remedy for any
breach of this Agreement by any Party and each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief as a
remedy of any such breach, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder; provided, however, that
each Party agrees to waive any requirement for the securing or posting of a bond
in connection with such remedy.

 

29.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to such state’s choice of law provisions that would require
the application of the law of any other jurisdiction. By its execution and
delivery of this Agreement, each of the Parties irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter arising under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in the United States District Court
for the Southern District of New York in the County of New York, and by
execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.

 

30.                               Notices.  All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by email, courier, by facsimile transmission
or mailed (first class postage prepaid) to the parties at the following
addresses, emails or facsimile numbers:

 

If to the Company:

 

18

--------------------------------------------------------------------------------


 

21st Century Oncology Holdings, Inc.

2270 Colonial Boulevard

Fort Myers, Florida 33907

Attn:  General Counsel

Email:  Norton.Travis@21co.com

Facsimile:  (516) 301-5778

 

with a copy to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York  10022

Attention: Christopher J. Marcus

Email: christopher.marcus@kirkland.com

Facsimile: (212) 446-6460

 

and

 

Vestar Capital Partners V, L.P.

245 Park Avenue, 41st Floor

New York, New York 10167

Attention:  General Counsel

Email: sdellarocca@VestarCapital.com

Facsimile:  (212) 880-4922

 

If to Vestar:

 

Vestar Capital Partners V, L.P.

245 Park Avenue, 41st Floor

New York, New York 10167

Attention:  General Counsel

Email: sdellarocca@VestarCapital.com

Facsimile:  (212) 880-4922

 

with a copy to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: David Heller and Jennifer Perkins

Email: david.heller@lw.com and Jennifer.Perkins@lw.com

Facsimile: (312) 993-9767 and (212) 751-4864

 

If to the Consenting Subordinated Noteholders, at the address set forth on each
of the signature pages hereto with a copy (which shall not constitute notice)
to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

19

--------------------------------------------------------------------------------


 

1285 Avenue of the Americas

New York, New York 10019

Attention:  Andrew N. Rosenberg and Sarah Harnett

Email: arosenberg@paulweiss.com and sharnett@paulweiss.com

Facsimile:  (212) 492-0158 and 212-492-0629

 

31.                               Third-Party Beneficiaries.  The terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any
Person.

 

32.                               Successors and Assigns.  Except as otherwise
provided in this Agreement, this Agreement is intended to bind and inure to the
benefit of each of the Parties and each of their respective successors, assigns,
heirs, executors, administrators and representatives.

 

33.                               Public Disclosure.  The Consenting
Subordinated Noteholders hereby consent to the disclosure by the Company in the
Plan, Disclosure Statement, the other Plan Related Documents and any filings by
the Company with the Bankruptcy Court or the Securities and Exchange Commission
or as required by law or regulation of the execution and contents of this
Agreement; provided, however, that except as required by law or any rule or
regulation of any securities exchange or any governmental agency, the Company
shall not, without the Consenting Subordinated Noteholder’s prior consent, (a)
use the name of any Consenting Subordinated Noteholder or its controlled
affiliates, officers, directors, managers, stockholders, members, employees,
partners, representatives and agents in any press release or filing with the
Securities and Exchange Commission or (b) disclose the holdings of any
Consenting Subordinated Noteholder to any person.  The Company and the
Consenting Subordinated Noteholders shall (i) consult with each other before
issuing any press release or otherwise making any public statement with respect
to the transactions contemplated by this Agreement, (ii) provide to the other
for review a copy of any such press release or public statement and (iii) not
issue any such press release or make any such public statement prior to such
consultation and review and the receipt of the prior consent of the other Party,
unless required by applicable law or regulations of any applicable stock
exchange or governmental authority, in which case, the Party required to issue
the press release or make the public statement shall, prior to issuing such
press release or making such public statement, use its commercially reasonable
efforts to allow the other Party reasonable time to comment on such release or
statement to the extent practicable; provided, that no Party need consult with
any other Party with respect to any press release or public statement relating
to the termination of this Agreement.

 

34.                               Interpretation.  This Agreement is the product
of negotiations among the Parties, and the enforcement or interpretation of this
Agreement is to be interpreted in a neutral manner; and any presumption with
regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement or any portion of this Agreement,
shall not be effective in regard to the interpretation of this Agreement.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above.

 

 

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature page to Recapitalization Support Agreement]

 

21

--------------------------------------------------------------------------------


 

 

VESTAR CAPITAL PARTNERS V, L.P.

 

VESTAR CAPITAL PARTNERS V-A, L.P.

 

VESTAR EXECUTIVES V, L.P.

 

VESTAR HOLDINGS V, L.P.

 

VESTAR/RADIATION THERAPY INVESTMENTS, LLC

 

 

 

By: Vestar Associates V, L.P.,

 

their General Partner

 

 

 

By: Vestar Managers V LTD.,

 

its General Partner

 

 

 

By:

 

 

Name:

 

Title: Managing Director

 

 

Vestar Entity

 

Securities

 

Amount Owned

 

Percentage

Vestar Capital Partners V, L.P.

 

 

 

 

 

 

Vestar Capital Partners V-A, L.P.

 

 

 

 

 

 

Vestar Executives V, L.P.

 

 

 

 

 

 

Vestar Holdings V, L.P

 

 

 

 

 

 

Vestar/Radiation Therapy Investments, LLC

 

 

 

 

 

 

 

[Signature page to Recapitalization Support Agreement]

 

--------------------------------------------------------------------------------


 

AGREED BY EACH OF THE FOLLOWING

PARTIES:

 

[INSERT CONSENTING SUBORDINATED NOTEHOLDER]

 

 

Authorized Signatory:

 

 

By:

 

 

Name:

 

Title:

 

 

Aggregate Principal Amount of Subordinated Noteholder Claims:
$                             

 

Name and Address of Contact for Notices:

 

Name:

Address:

Facsimile:

Email:

 

[Signature page to Recapitalization Support Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A to the Recapitalization Support Agreement

 

Recapitalization Term Sheet

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC, 21ST CENTURY ONCOLOGY HOLDINGS, INC. AND
21ST CENTURY ONCOLOGY, INC.

 

--------------------------------------------------------------------------------

 

Preliminary Term Sheet

Summary of Terms and Conditions

 

--------------------------------------------------------------------------------

 

This preliminary term sheet (the “Term Sheet”) setting forth a brief summary of
the principal terms of the potential recapitalization(the “Recapitalization”) of
the capital structure of the Company (as defined below) and its subsidiaries is
not legally binding or a complete list of all the terms and conditions of the
potential transactions described herein.  This Term Sheet is for discussion
only, is a non-binding expression of intent, is intended as an outline only of
certain material terms of the proposed transactions described herein, and does
not represent a commitment to lend, invest or provide financing or to negotiate
to do any of these things.  Furthermore, this Term Sheet does not constitute a
waiver by any party, or an agreement or commitment by any party to forbear from
taking any remedies to which such party may be entitled.  Without limiting the
generality of the foregoing, this Term Sheet and the undertakings contemplated
herein are subject in all respects to the negotiation, execution and delivery of
definitive documentation.  This Term Sheet shall be attached to, and
incorporated into a recapitalization support agreement (the “Recapitalization
Support Agreement”) entered into by and among the Company, Vestar Capital
Partners(1) (“Vestar”) and certain existing holders of Subordinated Notes Claims
(as defined below) that are signatories thereto.

 

THIS TERM SHEET IS BEING PROVIDED AS PART OF A PROPOSED COMPREHENSIVE
RECAPITALIZATION TRANSACTION, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE
OTHER ELEMENTS AND AN INTEGRAL ASPECT OF THE PROPOSED RECAPITALIZATION OF THE
DEBT OF THE COMPANY AND ITS SUBSIDIARIES.  NOTHING IN THIS TERM SHEET SHALL
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A
STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT
PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS, REMEDIES, CLAIMS AND DEFENSES
OF THE HOLDERS OF THE SUBORDINATED NOTES CLAIMS (AS DEFINED BELOW).

 

Company

 

21st Century Oncology Investments, LLC (“Investments”), 21st Century Oncology
Holdings, Inc. (“Holdings”), and 21st Century Oncology, Inc. (“21C”) and their
wholly owned subsidiaries and affiliates (collectively, the “Company”).

 

 

 

Current Capital Structure

 

The following is the outstanding indebtedness of, and equity interests in, the
Company:

 

(a)              Indebtedness under that certain credit agreement, dated as of
May 10, 2012 (as amended to date, and as it may hereafter be amended,
supplemented or modified from time to time, the “Credit Agreement”), by and
among

 

--------------------------------------------------------------------------------

(1)         This Term Sheet assumes that Vestar directly or through corporate
governance documents controls the equity interests in 21st Century Oncology
Investments, LLC.

 

--------------------------------------------------------------------------------


 

 

 

21C, as borrower, Holdings, Wells Fargo Bank National Association, as
administrative agent, collateral agent, issuing bank and as swingline lender,
the other agents party thereto and the lenders party thereto;

 

(b)              Indebtedness under that certain Indenture (as amended to date,
and as it may hereafter be amended, supplemented or modified from time to time,
the “Second Lien Notes Indenture”) for the 8 7/8% Senior Secured Second Lien
Notes due 2017 (the “Second Lien Notes”), dated as of May 10, 2012, among 21C,
the guarantors party thereto and Wilmington Trust, National Association;

 

(c)               Indebtedness under that certain Indenture (as amended to date,
and as it may hereafter be amended, supplemented or modified from time to time,
the “Subordinated Notes Indenture”, and together with the Second Lien Notes
Indenture, the “21C Indentures”) for the 9 7/8% Senior Subordinated Notes due
2017 (the “Subordinated Notes”), dated as of April 20, 2010, among 21C, the
guarantors party thereto and Wilmington Trust, National Association (the
aggregate outstanding principal amount under the Subordinated Notes Indenture
plus accrued and unpaid interest is referred to herein as the “Subordinated
Notes Claims”);

 

(d)              Indebtedness under that certain Indenture for the 11.75% Senior
Secured Notes due 2017 (the “OnCure Notes”), dated as of October 25, 2013, among
OnCure Holdings, Inc., Holdings, 21C, the guarantors party thereto and
Wilmington Trust, National Association;

 

(e)               Indebtedness under that certain credit agreement, dated as of
February 10, 2014 (as amended to date, and as it may hereafter be amended,
supplemented or modified from time to time, the “SFRO Credit Agreement”), by and
among 21C East Florida, LLC, as Term B Loan Borrower, South Florida Radiation
Oncology Coconut Creek, LLC, as Term A Loan Borrower, the lenders party thereto
and Cortland Capital Market Services LLC, as Administrative Agent and Collateral
Agent; and

 

(f)                all equity interests (including all membership interests and
units) in Investments (the “Existing Equity”) and rights or options to acquire
such equity interests owned by existing equity holders of Investments (the
“Existing Equity Holders”).

 

 

 

Overview of Recapitalization

 

The Company will either (i) obtain additional liquidity through (A) an equity
contribution in Investments or Holdings or (B) debt incurred by Holdings in an
amount no less than $150

 

2

--------------------------------------------------------------------------------


 

 

 

million on or before October 1, 2014 (the “Capital Contribution”); provided,
however, that (x) such Capital Contribution shall not provide for any cash
payments due before the maturity date of the Subordinated Notes and shall not
mature before the maturity date of the Subordinated Notes and (y) any Capital
Contribution comprising debt shall be unsecured, subordinated to the
Subordinated Notes, and shall not be guaranteed by any of the Company or its
Affiliates or Subsidiaries; or (ii) in the event that the Company fails to
obtain a Capital Contribution as described in clause (i), use commercially
reasonable efforts to consummate the Recapitalization, consistent with the
material terms and conditions described in this Term Sheet and the
Recapitalization Support Agreement.

 

If the Company and Vestar fail to obtain a signed letter of intent for a Capital
Contribution reasonably acceptable to the Required Consenting Subordinated
Noteholders (it being understood that the Required Consenting Subordinated
Noteholders shall not have consent rights over the economic terms of the Capital
Contribution so long as (x) such Capital Contribution shall not provide for any
cash payments due before the maturity date of the Subordinated Notes and shall
not mature before the maturity date of the Subordinated Notes and (y) any
Capital Contribution comprising debt shall be unsecured, subordinated to the
Subordinated Notes, and shall not be guaranteed by any of the Company or its
Affiliates or Subsidiaries) on or before August 31, 2014, the Company shall
refrain from pursuing the Capital Contribution further and shall pursue the
Recapitalization to the exclusion of the Capital Contribution.

 

Subject to the immediately preceding paragraph, upon the effectiveness of the
Recapitalization, the claims of the holders of Subordinated Notes shall be
exchanged for 95% (the “Noteholder Percentage”) of new equity interests in
reorganized Investments (the “New Equity”). The Noteholder Percentage shall be
subject to dilution pursuant to the Management Incentive Plan and New Warrants
(each as defined below).

 

 

 

Treatment of Existing Equity Holders

 

Upon the exchange by holders of 100% of the Subordinated Notes Claims for New
Equity and the effectiveness of the Recapitalization, Existing Equity Holders
shall receive on a pro rata basis (i) 5.0% of the New Equity subject to dilution
pursuant to the Management Incentive Plan (as defined below) and (ii) warrants
(the “New Warrants”) providing the right to acquire 10% of the New Equity at an
exercise price corresponding to the principal amount of the Subordinated Notes
outstanding plus accrued and unpaid interest as of the effective date of the
Recapitalization. The New Warrants shall

 

3

--------------------------------------------------------------------------------


 

 

 

expire four (4) years after the effective date of the Recapitalization. The
exercise price of the New Warrants will reflect dilution for the equity
interests to be issued under the Management Incentive Plan (i.e., such that when
this Term Sheet provides that the holders of Subordinated Notes Claims will
receive a recovery in New Equity of 100% of principal amount outstanding under
the Subordinated Notes plus accrued and unpaid interest this will reflect
dilution from the equity interests issued pursuant to the Management Incentive
Plan).

 

If the holders of Subordinated Notes Claims agree to exchange less than 100% of
such claims for New Equity, the distribution to the holders of Subordinated
Notes will be adjusted in a manner mutually agreeable to the Company, Vestar and
the Required Consenting Subordinated Noteholders. The acceptable percentage of
“hold-outs” and the form of recapitalization will be mutually determined.

 

 

 

Tax/Business Considerations

 

The parties to the Recapitalization Support Agreement shall use good faith
efforts to structure the Recapitalization and the transactions contemplated
herein and in the Recapitalization Support Agreement to the maximum extent
possible in a tax-efficient and cost-effective manner for the Company and
Vestar.

 

 

 

Board of Reorganized Company

 

One board member shall be appointed by Vestar.

 

 

 

Management Incentive Plan

 

A new management equity incentive plan (the “Management Incentive Plan”) to be
agreed upon acceptable to the Company and the Required Consenting Subordinated
Noteholders.

 

 

 

Releases

 

Customary releases to be mutually agreed upon.

 

 

 

Governing Law and Forum

 

New York

 

4

--------------------------------------------------------------------------------


 

Exhibit B to the Recapitalization Support Agreement

 

Pledge Agreement

 

--------------------------------------------------------------------------------


 

Exhibit C to the Recapitalization Support Agreement

 

Transfer Agreement

 

--------------------------------------------------------------------------------


 

JOINDER

 

This Joinder (the “Joinder”) to the Recapitalization Support Agreement, dated as
of July 29, 2014, by the Company, the Consenting Subordinated Noteholders
thereto and Vestar (the “Agreement”), is executed and delivered by
[                                   ] (the “Joining Party”) as of
[                            ], 2014 in connection with the transfer from a
Consenting Subordinated Noteholder party to the Agreement to the Joining Party. 
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

1.                                      Agreement to be Bound.  The Joining
Party hereby agrees to be bound by all of the terms of the Agreement (as the
same may be hereafter amended, restated, or otherwise modified from time to
time) as if the Joining Party were an original signatory to the Agreement.  From
and after the date hereof, the Joining Party shall hereafter be deemed to be a
“Consenting Subordinated Noteholder” for all purposes under the Agreement.

 

2.                                      Representations and Warranties.  With
respect to the amount of Subordinated Noteholder Claims set forth below its name
on the signature page hereof and all related claims, rights, and causes of
action arising out of or in connection with or otherwise relating to such
Subordinated Noteholder Claim, the Joining Party hereby makes the
representations and warranties of such Consenting Subordinated Noteholder set
forth in the “Ownership of Subordinated Noteholder Claims” and “Representations”
section of the Agreement to each other Party to the Agreement.

 

3.                                      Governing Law.  This Joinder shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to such state’s choice of law provisions which would
require the application of the law of any other jurisdiction. By its execution
and delivery of this Joinder, each of the Parties irrevocably and
unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter arising under or arising out of or in
connection with this Joinder or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought in the United
States District Court for the Southern District of New York in the County of New
York, and by execution and delivery of this Joinder, the Joining Party
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, the Joining Party agrees that the Bankruptcy
Court shall have exclusive jurisdiction of all matters arising out of or in
connection with this Joinder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[JOINING PARTY]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Aggregate Principal Amount of Subordinated Noteholder Claims:

 

 

 

$

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D to the Recapitalization Support Agreement

 

Investments LLC Agreement and Investments Securityholders Agreement

 

--------------------------------------------------------------------------------